Citation Nr: 9921375	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the right fifth metatarsal, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a left hip disorder 
secondary to service-connected residuals of fracture of the right 
fifth metatarsal.

3.  Entitlement to service connection for a left foot disorder 
secondary to service-connected residuals of fracture of the right 
fifth metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to January 
1951.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by the New York, New York Regional Office (RO), which 
denied the veteran's claims of entitlement to secondary service 
connection for a left foot and a left hip disorder, and 
entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the right fifth metatarsal.  The notice 
of disagreement with this determination was received in June 
1996.  The statement of the case was issued in August 1997.  The 
veteran's substantive appeal was received in August 1997.  VA 
treatment reports were received in October 1997.  A supplemental 
statement of the case was issued in October 1997.  Additional VA 
treatment reports were received in November 1997.  A supplemental 
statement of the case was issued in March 1999.  

On March 18, 1999, the veteran appeared and offered testimony at 
a hearing before the undersigned member of the Board, sitting at 
New York, New York.  A transcript of the hearing is of record.  
The appeal was received at the Board in late March 1999.  

The Board points out that the veteran's representative in May 
1996 asked for retroactive clothing allowance and that the 
veteran on his substantive appeal (VA Form 9), received in August 
1997, the veteran raised the issue of entitlement to a total 
disability evaluation based on individual unemployability by 
reason of his service-connected disability.  These matters are 
referred to the RO for further appropriate consideration. 


REMAND

The veteran contends that he currently has a left hip disorder 
and a left foot disorder, secondary to his service-connected 
residuals of fracture of the right fifth metatarsal.  He 
specifically alleges that these problems are the direct result of 
the altered gait due to his service-connected residuals of 
fracture of the right fifth metatarsal.  The veteran also 
contends that his service-connected residuals of fracture of the 
right fifth metatarsal is more disabling than reflected by the 10 
percent rating currently assigned.  The veteran indicates that he 
has had to use leg braces and crutches to help with ambulation. 

At the time of his personal hearing in March 1999, the veteran 
indicated that he had had problems with pain in the right foot 
ever since his discharge from military service.  The veteran 
related that he was issued a wheelchair in 1979 after the surgery 
on his right foot; he stated that he had difficulty walking, and 
had to place more pressure on his left foot.  The veteran 
indicated that, after his surgeries, he was limited to where he 
was able to go; he was only able to walk one to two blocks on his 
crutches.  The veteran also reported that he was unable to 
perform certain daily activities and chores around the house.  
The veteran noted that the problems with his right foot also 
caused him to place more pressure on his left hip; he indicated 
that he had surgery on his left foot in 1985 and a left hip 
replacement in 1990.  The veteran stated that he currently 
experienced burning, searing, and sharp pain in the metatarsals; 
he noted that the pain radiated into the ankle and caused 
swelling in the right foot.  The veteran indicated that he had 
received and continued to receive treatment on a regular basis at 
the Northport VA Medical Center.  The veteran reported that Dr. 
Altner, the Chief of Orthopedics at the Northport VA Medical 
Center indicated that the weight put on the left foot and 23 
years of using crutches, due to the residuals of fracture of the 
right fifth metatarsal, caused the problem with his left foot.  
The veteran also indicated that he got his treatment at the 
Northport VA Medical Center.  The Board finds that all the 
veteran's VA treatment records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611(1992).  The Board also finds that Dr. 
Altner, Chief of Orthopedics at Northport VA Medical Center 
should be requested to indicate whether he related the left foot 
disorder to the service-connected residuals of fracture of the 
right fifth metatarsal and, if so, whether he reviewed the 
veteran's records, including a Board denial of service connection 
for osteoarthritis of the right foot in June 1981 and the service 
medical records before he made his opinion.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The residuals of fracture of the right fifth metatarsal are 
currently rated under Diagnostic Code 5284; however, the Board 
believes that Diagnostic Code 5283 should be considered.  The 
Board notes that the veteran was last examined by the VA in 
November 1995 and the Board believes that he should be given a 
current examination and the examiner should be provided with the 
criteria of Diagnostic Codes 5283 and 5284 and the examiner 
should state the findings that are due to the service-connected 
residuals of fracture of the right fifth metatarsal alone first 
in relationship to Diagnostic Code 5284 and then in relationship 
to Diagnostic Code 5283.  In this regard it is noted that the VA 
Office of General Counsel issued an opinion wherein it determined 
that Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 38 C.F.R. § 4.40 
and § 4.45.  See VAOPGCPREC 09-98 (August 14, 1998). 

Therefore, in order to give the veteran every consideration with 
respect to the present appeal, it is the opinion of the Board 
that further development in this case is warranted.  Accordingly, 
this case is hereby REMANDED to the RO for the following actions: 

1.  All VA records of treatment received by 
the veteran for his service-connected 
residuals of fracture of the right fifth 
metatarsal, which are not already of 
record, should be secured and made a part 
of the record.  Specifically, the RO should 
obtain and associate with the claims file 
copies of the veteran's above noted 
treatment at the Northport VA Medical 
Center. All records obtained should be 
associated with the claims folder.

2.  The RO should request Dr. Altner, Chief 
of Orthopedics at the Northport VA Medical 
Center to indicate whether he related the 
left foot disorder to the service-connected 
residuals of fracture of the right fifth 
metatarsal and if so, whether he reviewed 
the veteran's records, including a Board 
denial of service connection for 
osteoarthritis of the right foot in June 
1981 and the service medical records before 
he made his opinion. 

3.  The veteran should be furnished the 
criteria of 38 C.F.R. § 3.655 (1998).  

4.  Then the veteran should be afforded a 
VA examination.  The examiner should be 
provided with the criteria of Diagnostic 
Codes 5283 and 5284 by the RO and the 
examiner should state the findings that are 
due to the service-connected residuals of 
fracture of the right fifth metatarsal 
alone first in relationship to Diagnostic 
Code 5284 and then in relationship to 
Diagnostic Code 5283.  The examiner must 
also be provided with the claims folder.  
When examining the service-connected 
residuals of fracture of the right fifth 
metatarsal in relationship to Diagnostic 
Code 5284 the examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 38 
C.F.R. § 4.40, and 4.45.  The examiner 
should comment on the effects of the 
demonstrated residuals of fracture of the 
right fifth metatarsal upon the veteran's 
ordinary activity and on how it impairs him 
functionally.


5.  After completion of the above, the RO 
should review the examination report to 
determine if it is in compliance with the 
directives of this remand.  If not, the 
report should be returned, along with the 
claims file and this remand, for corrective 
action.  

6.  The RO should then readjudicate the 
issues of service connection for left hip 
and left foot disorders, as being secondary 
to the service-connected disability of the 
residuals of fracture of the right fifth 
metatarsal.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence.  They 
should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran until 
further notice is issued, but he may furnish additional evidence 
and argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

By this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this case.  
The purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



